                 Case 2:19-cr-00144-TLN Document 32 Filed 01/12/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00144-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ALFREDO OREJEL YEPEZ JR,                            DATE: January 14, 2021.
                                                         COURT: Hon. Troy L. Nunley
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on January 14, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until April 15,

22 2021, and to exclude time between January 14, 2021, and April 15, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The government has represented that the discovery associated with this case

25          includes multiple reports, audio recordings, and photographs. All of this discovery has been

26          either produced directly to counsel and/or made available for inspection and copying.

27                  b)     Defense counsel was substituted on July 16, 2020, and received the discovery file

28          on September 1, 2020.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00144-TLN Document 32 Filed 01/12/21 Page 2 of 3


 1                c)      Counsel for defendant desire additional time to do legal research into trial and

 2         sentencing issues, review discovery with her client, conduct independent factual investigation,

 3         and otherwise prepare for trial.

 4                d)      Trial preparation has been made more difficult and time-consuming given the

 5         COVID-19 pandemic. Specifically, the limitations on in-person meetings for safety purposes has

 6         complicated and prolonged trial preparation.

 7                e)      Counsel for defendant believes that failure to grant the above-requested

 8         continuance would deny her the reasonable time necessary for effective preparation, taking into

 9         account the exercise of due diligence.

10                f)      The government does not object to the continuance.

11                g)      Based on the above-stated findings, the ends of justice served by continuing the

12         case as requested outweigh the interest of the public and the defendant in a trial within the

13         original date prescribed by the Speedy Trial Act.

14                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15         et seq., within which trial must commence, the time period of January 14, 2021 to April 15,

16         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18         of the Court’s finding that the ends of justice served by taking such action outweigh the best

19         interest of the public and the defendant in a speedy trial.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00144-TLN Document 32 Filed 01/12/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 11, 2021                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ CAMERON L. DESMOND
 9                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
10

11
     Dated: January 11, 2021                                  /s/ Manisha Daryani
12                                                            Manisha Daryani
13                                                            Counsel for Defendant
                                                              Alfredo Orejel Yepez JR
14

15

16
                                            FINDINGS AND ORDER
17

18
            IT IS SO FOUND AND ORDERED this 11th day of January, 2021.
19

20

21

22
                                                        Troy L. Nunley
23                                                      United States District Judge

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
